ORDER
Defendant’s Petition for Writ of Mandamus is allowed. The trial court concluded as a matter of law that defendant satisfied N.C.G.S. § 15A-2006 by proving that he was mentally retarded, as defined in N.C.G.S. § 15A-2005(a), at the time of the commission of the capital crime in 1984. This Court finds no basis for disturbing such conclusion of law and holds that a defendant who satisfied N.C.G.S. § 15A-2006 is lawfully entitled to appropriate relief pursuant to N.C.G.S. § 15A-2006. Accordingly, the Superior Court, Northampton County, is hereby ordered to grant defendant appropriate relief pursuant to N.C.G.S. § 15A-2006.
By order of the Court in Conference, this 23rd day of July, 2004.
s/Brady, J.
For the Court
Upon consideration of the petition filed by Defendant on the 9th day of July 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Northampton County, the following order was entered and is hereby certified to the Superior Court of that County:
“Dismissed as moot by order of the Court in conference, this the 23rd day of July 2004.
s/Brady, J.
For the Court